[exhibit1013ttewksburyoff001.jpg]
32000 Aurora Road Solon, OH 44139 tel 440.715.1300 800.327.7877 fax 440.715.1301
November 17, 2016 Theodore L. Tewksbury III 5728 La Seyne Place San Jose, CA
95138 Re: Executive Chairman Position Dear Ted: Subject to the formal approval
of the Board of Directors of Energy Focus, Inc., it is with great enthusiasm
that I extend to you this invitation to join the Board of Directors and offer of
employment for the position of Executive Chairman of Energy Focus, Inc., with a
start date of December 12, 2016. Our offer for employment includes: 1. Base
salary - Your starting annualized salary will be $200,000, paid on a monthly
basis, which computes to $16,666.67. 2. Equity Award - You will receive a grant
of RSUs having a total grant date value of approximately $100,000 (with the
number of units calculated by dividing $100,000 by the 30-day average closing
price of the Company's stock for the period ending on the last trading day prior
to the grant date), which units shall vest on the first anniversary of the grant
date. 3. Expenses - Energy Focus will reimburse you for all Company approved
business travel and entertainment expenses within the guidelines of the
Company's Travel and Entertainment Expense Policy, including reasonable
temporary housing, in the form of a hotel or apartment, for the time spent at
the company's Solon, Ohio headquarters. All Travel and Entertainment expenses
must be submitted via expense reports including receipts. 4. New Hire
Documentation- As part of the hiring process, you will be required to complete
certain Federal, State and company documentation. In compliance with federal
law, all persons hired will be required to verify identity and eligibility to
work in the United States and to complete the required employment eligibility
verification document form upon hire. 5. Company Handbook/Confidentiality
Agreement - Due to the large amount of intellectual property and other Company
propriety factors, as well as company rules and standards, we require you to
sign several agreements upon joining the Company that confirm your commitment to
confidentiality, code of conduct and ethical behavior. 6. At Will Employment -
The employment relationship between you and the Company shall be "at will",
terminable by either party at any time for any or no reason.



--------------------------------------------------------------------------------



 
[exhibit1013ttewksburyoff002.jpg]




--------------------------------------------------------------------------------



 